Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2021 has been entered. 
This action is responsive to IDS filed on 4/15/2021.
b.    	Claims 1-4, 7-18 and 21-24 are allowed.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1-4, 7-18 and 21-24 are allowed as the prior art of record, the combined teaching of Batra and Wright and Smith and Linne fails to disclose the features in a particular manner as claimed.
	Batra discloses a blockchain configuration may be used to store smart contracts. One example method of operation may include one or more of identifying a metric configuration associated with a smart contract stored in a blockchain, logging an event which is part of the metric configuration, determining whether the event supports requirements of the smart contract, determining whether a smart contract policy in the smart contract matches a system policy, and 
	Wright discloses an invention relates generally to blockchain implementations and is suited for, but not limited to, use with the Bitcoin blockchain. The invention relates to a technical solution for managing a voting, counting, selection and/or decision making process. It can be used for the implementation of automated processes such as device/system control, process control, distributed computing and storage and others. The invention provides an event detecting, monitoring and/or counting mechanism. The event may be, for example, a vote, decision or selection which is made by a given entity. The invention provides a counting solution in which a computing resource, running simultaneously and in parallel to the blockchain, manages a loop-based operation. The computing resource continuously monitors the state of the blockchain as well as any other off-blockchain input data or source. The execution of the loop is influenced by the state of the blockchain. Each iteration of the loop that is executed by the computing resource is recorded in a transaction that is written to the blockchain. It is stored as a hash within the transaction's metadata. If the computing resource finds a transaction which contains a hash relating to the loop it accesses the relevant portion of code. The loop contains a conditional statement which enables the computing resource to decide which action to take. The condition may be dependent upon the state of the blockchain or any other data source. The action can be any type of action, on or off the blockchain. Thus, the combination of the computing resource and blockchain provide a Turing-complete solution.
	Smith discloses a system is a scalable, flexible, and extensible platform for building, deploying, and managing distributed applications that interact with multiple blockchain technologies. The system implements well-defined and well-managed microservices to 
	Linne discloses a method of using a distributed ledger maintained solely in a computer network. Wage payment information is received from an employer regarding an employee. A copy of a digital public key uniquely associated with the employee is received. A transaction is issued to the distributed ledger at a time of wage issuance, along with identity data encrypted with the digital public key, the identity data uniquely associated with the employee, the identity data being multi-level identity data based on levels of data sensitivity, and the identity data including information controllable by the employee to designate which level of the multi-level identity data can be accessed using a data level code and a digital signing key belonging to the employee. A level of the multi-level identity data can be made available to a third party upon being identified with the data level code and upon being decrypted with the digital signing key.
	However, the combined teaching of Batra and Wright and Smith and Linne fails to teach a blockchain analytics system comprising: a hardware processor; and a non-transitory computer readable medium storing machine-readable instructions that when executed by the processor cause the processor to: receive a plurality of events from a blockchain; place the plurality of events on an event stack; determine an event in the plurality of events that matches specifications in a context schema; determine parameters of the determined event; store the determined 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/SHIOW-JY FAN/            Primary Examiner, Art Unit 2168